UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
 GLENN JOHNSON,                                                     DATE FILED: 1 l     (<; ( ('\
                              Plaintiff,
                                                                 No. 18-CV-6256 (RA)
                         V.

                                                                         ORDER
 CITY OF NEW YORK, JELANI MILLS,
 SGT. ANIS NIKOCEVIC, AND
 DETECTIVE KEVIN CLARK

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of Plaintiff's apparent health issues, the post-discovery conference scheduled for

December 6, 2019 is hereby adjourned to January 10, 2020 at 3 :30 p.m. Plaintiff is reminded that

ifhe does not appear at the conference on January 10, 2020, or is granted an adjournment from the

Court in advance of the conference, the Court may dismiss this action for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41 (b).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      December 5, 2019
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
